Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 06/22/2021.
 	Claims 1-15 are pending in this application. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pat No. 7,512,814), in view of Berkan et al. (US Pub No. 2006/0271353).
As per claim 1, Chen teaches a computer architecture for semantic search over encrypted data comprising:
	a. a client application interface that is capable of receiving one or more uploaded files (i.e. the client portion is further operable to encrypt and transfer to the server portion ciphertext copies, col. 3, lines 25-31), wherein said client application interface encrypts said uploaded files and transmits said encrypted uploaded files to a cloud storage block (i.e. the set of encrypted identified terms produced by encryptor 40 are transferred to server portion 28, col. 6, lines 6-13);
	b. at least one search query (i.e. FROM="Paul" AND SUBJECT="Budget" AND SENT="Jul. 1, 2003 TO Sep. 30, 2003", col. 9, line 61 to col. 10, line 16) comprising one or more plaintext keywords (i.e. providing a search interface at the trusted location wherein a user can search for a stored ciphertext copy of a document stored on the storage device by defining a query containing one or more plaintext terms of interest, col. 3, lines 32-61) wherein said at least one search query is capable of modification by (i.e. after processing by encryptor 40 the query would be: FROM="qpfn" AND SUBJECT="leoris"AND SENT="Jul. 1, 2003 TO Sep. 30, 2003", col. 9, line 61 to col. 10, line 16); and
	c. a cloud processing server that is capable of receiving said modified query from said client application interface and index searching (i.e. indexer and search engine to construct and maintain a searchable index of received ciphertext versions of identified terms contained in the ciphertext versions of documents received from the client portion, col. 2, line 49 to col. 3, line 13) said modified search query over said encrypted uploaded files (i.e. a first encryptor to encrypt identified terms of interest to obtain cipher text versions of the terms of interest; a second encryptor to encrypt the received document to obtain a ciphertext version of the received document, col. 2, line 49 to col. 3, line 13) to produce a set of results and ranks said set of results (i.e. searching and sorting of stored messages (examiner’s note: the search result returned data and time field is in order which was ranked /sorted based on interest terms/relevance), col. 8, line 59 to col. 9, line 7);
	wherein said query modification comprises splitting said search query (i.e. FROM="P*" AND SUBJECT="Budget" AND SENT="Jul. 1, 2003 TO Sep. 30, 2003", col. 10, lines 34-67) into one or more smaller components, performing semantic expansion to create a modified query, encrypting said modified query, and transmitting said modified query to said cloud processing server (i.e. expands the search query ... (FROM="qpfn" OR FROM="wqfesw" OR FROM="mmotz") AND SUBJECT="Budget" AND SENT="Jul. 1, 2003 TO Sep. 30, 2003"; which expanded query is then forwarded to indexer and search engine 60 in server portion 28, as previously described, Chen, col. 10, lines 34-67).
	Chen implicitly teaches the term “semantic” (performing semantic expansion to create a modified query) as expands the search query, using the dictionary list of terms maintained by dictionary tool 38, col. 10, lines 44-52.
	Chen does not clearly state this term.
	Berkan teaches this term (i.e. expanding the data using ontological semantics ... receiving a query; parsing and expanding the query and comparing the parsed user query with the anticipated queries; and providing the matching data and the expanded data based in part on matching anticipated queries, Claim 1; The overall score of each paragraph decides the order of display of the paragraphs, from top to bottom, [0034]).
	Berkan further teaches:
	the encrypted files (i.e. each database or system includes any of various suitable security features, such as firewalls, access codes, encryption, de-encryption, [0414]).
It would have been obvious to one of ordinary skill of the art having the teaching of Chen, Berkan before the effective filing date of the claimed invention to modify the system of Chen to include the limitations as taught by Berkan. One of ordinary skill in the art would be motivated to make this combination in order to use ontological semantics to expand the data in view of Berkan (Claim 1), as doing so would give the added benefit of providing the matching data and the expanded data based in part on matching anticipated queries as taught by Berkan (Claim 1).

As per claim 2, Berkan teaches the architecture of claim 1 wherein said 
(i.e. The NLP module 26 also creates "fallback sequences" 28. This is called a "fallback request". The fallback requests include "drug headache", "drug treat", and "headache treat", [0028]).

As per claim 3, Berkan teaches the architecture of claim 2 wherein said semantic expansion further comprises an ontological network lookup (i.e. The MAQ files are preferably created during an off-line process where Ontological Semantics identify equivalences, [0030]).

As per claim 4, Chen teaches the architecture of claim 1 wherein said client application interface comprises a thin device (i.e. the client portion being located at a trusted location and comprising: a parser to parse electronic documents received at the client portion to identify terms of interest within the received electronic document, col. 2, line 49 to col. 3, line 13).

As per claim 5, Berkan teaches the architecture of claim 1 wherein said index searching comprises a full keywork semantic search (i.e. The text is related to other terms using the resources to include other terms and phrases. These expanded terms are used for a more thorough search of available data, [0018]).

As per claim 6, Berkan teaches the architecture of claim 1 wherein said index searching comprises a selected keyphrase semantic search (i.e. the second term that is 
scored is the expanded phrase "San Francisco Bridge, [00193).
As per claim 7, Berkan teaches the architecture of claim 1 wherein said index searching comprising a keyphrase search with frequency (i.e. Elastic scoring is performed Y {frequency, repetition, times, seldom, often, frequent, once, twice}, where the presence of the words in { } contribute to the presence score 1% (multiplier of 1.01). The generated score is then used for matching, [0207]).

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dawoud et al. (US Pub No. 2016/0366113), in view of Berkan et al. (US Pub No. 2006/0271353).
As per claim 8, Dawoud teaches a method for searching data in a remote location comprising the steps of:
	a. semantically searching a multi-phrase query over encrypted files, wherein said encrypted files are stored on a cloud server (i.e. a search of the encrypted documents stored in the cloud service provider ... The encrypted document(s) are returned to the proxy server 25. The encryption service 40 decrypts the document(s) and provides the decrypted document(s) to the user device 18 as the search result, [0043]); and
	b. ranking (Fig. 5) results of said searching (i.e. the search index 50 includes a first entry ... a second entry ... the counter value of the encrypted keyword labels are encoded within the encrypted keyword label so that the counter value information is hidden and the search index does not reveal the word frequency for each keyword, [0042]);
	wherein said semantically searching step is performed (i.e. The proxy server includes an encryption service 40 to encrypt documents on behalf of the user device so that documents are stored on the cloud service provider 30 being encrypted at rest,  [0037]) without revealing information on said encrypted files to said cloud server (i.e. Searching for documents at the cloud service provider is therefore avoided, [0038]).
Dawoud implicitly teaches the term “semantic” (performing semantic expansion to create a modified query) as the keyword preprocessor module generates all the keyword-wildcard combinations forming prefixes of the keyword "Face". Thus, the keywords "Face*", "F*", "Fa*" and "Fac*" are generated, [0046].
	Dawoud does not clearly state this term.
	Berkan teaches this term (i.e. expanding the data using ontological semantics ... receiving a query; parsing and expanding the query and comparing the parsed user query with the anticipated queries; and providing the matching data and the expanded data based in part on matching anticipated queries, Claim 1).
	Berkan further teaches:
	the encrypted files (i.e. each database or system includes any of various suitable security features, such as firewalls, access codes, encryption, de-encryption, [0414]).
It would have been obvious to one of ordinary skill of the art having the teaching of Dawoud, Berkan before the effective filing date of the claimed invention to modify the system of Dawoud to include the limitations as taught by Berkan. One of ordinary skill in the art would be motivated to make this combination in order to use ontological semantics to expand the data in view of Berkan (Claim 1), as doing so would give the added benefit of providing the matching data and the expanded data based in part on matching anticipated queries as taught by Berkan (Claim 1).

As per claim 9, Dawoud teaches the method of claim 8 wherein minimal storage and overhead processing is imposed (i.e. The search term is encrypted using the same exact match searchable encryption algorithm used previously to generate the search index, [0055]).

As per claim 10, Berkan teaches the method of claim 8 wherein said searching step comprises a full keyword semantic search (i.e. Tags identifying each term type are preferably associated with each term. Additionally, the terms are expanded using ontological semantic to expand the scope of the search terms, [0024]).

As per claim 11, Berkan teaches the method of claim 8 wherein said searching step comprises a selected keyphrase semantic search (i.e. the second term that is scored is the expanded phrase "San Francisco Bridge, [00193).

As per claim 12, Dawoud teaches the method of claim 8 wherein said searching step comprises a keyphrase search with frequency (i.e. the counter value of the encrypted keyword labels are encoded within the encrypted keyword label so that the counter value information is hidden and the search index does not reveal the word frequency for each keyword, [0042]).

As per claim 13, Berkan teaches the method of claim 8 wherein the searching step comprises topic-based clustering (i.e. The required number of results is determined based on the topic of the query, number of words in the query, and the like, [0029]).

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al. (US Pub No. 2015/0229611), in view of Berkan et al. (US Pub No. 2006/0271353).
As per claim 14, Kaushik teaches a method for semantically searching over encrypted data comprising:
	a. expanding an inputted plaintext query (i.e. the user of user terminal 104 inputs a search keyword in order to search for encrypted data, [0014]), said expanding step further comprising the steps of splitting said plaintext query (i.e. “examining doctor”, “department”, [0059]), inserting semantic data into said plaintext query, and weighting said plaintext query to create a query set, which comprises one or more query set members (i.e. receives cypher text from the user terminal and sends the cypher text to the database server. A search keyword inputted by the user at the user terminal is used to perform a lookup in encrypted data, [0011]);
	b. hashing (i.e. The key generator generates system parameters based on security parameter k ... a hash function, [0023]) said query set members to create a trapdoor, which comprises one or more trapdoor members (i.e. the user of user terminal 104 inputs a search keyword in order to search for encrypted data. In such a scenario, at user terminal 104, a trapdoor is generated using the primary key for the search keyword inputted by the user, [0014]); and
	c. transmitting said trapdoor to a cloud processing server, wherein said trapdoor members against an index of said encrypted data and ranks said trapdoor members (i.e. In order to retrieve the required files, the keywords match is performed and trapdoors are searched, [0053]), creating a ranked list (i.e. Keyword position, TABLE 5, [0055]; proxy server 106 performs a lookup for results corresponding to the search keyword inputted by the user at the user terminal 104, [0015]).
	Kaushik does not seem to specifically teach “inserting semantic data into said plaintext query, and weighting said plaintext query to create a query set”.
	Berkan teaches this limitation (i.e. expanding the data using ontological semantics ... receiving a query; parsing and expanding the query and comparing the parsed user query with the anticipated queries; and providing the matching data and the expanded data based in part on matching anticipated queries, Claim 1; The elastic score is calculated by adding the weights for each of the question words found in the sentence and dividing by the sum of all the question word weights, [0110]).
	Berkan further teaches:
	the encrypted files (i.e. each database or system includes any of various suitable security features, such as firewalls, access codes, encryption, de-encryption, [0414]).
It would have been obvious to one of ordinary skill of the art having the teaching of Kaushik, Berkan before the effective filing date of the claimed invention to modify the system of Kaushik to include the limitations as taught by Berkan. One of ordinary skill in the art would be motivated to make this combination in order to use ontological semantics to expand the data in view of Berkan (Claim 1), as doing so would give the added benefit of providing the matching data and the expanded data based in part on matching anticipated queries as taught by Berkan (Claim 1). 
As per claim 15, Berkan teaches the method of claim 14 wherein said semantic data is pulled from one or more advanced ontological networks (i.e. the terms are
expanded using ontological semantic to expand the scope of the search terms, [0024]).

Response to Arguments
	Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive. 
A)  Claim 1
a) Chen teaches “a cloud processing server that is capable of receiving said modified query from said client application interface and index searching said modified search query over said encrypted uploaded files to produce a set of results and ranks set of results”:
	Index searching said modified search query over said encrypted uploaded files limitation equates to an indexer and search engine to construct and maintain a searchable index of received ciphertext versions of identified terms contained in the ciphertext versions of documents received from the client portion, Chen, col. 2, line 49 to col. 3, line 13.
Index searching limitation equates to the expanded query is then forwarded to indexer and search engine 60 in server portion 28, as previously described, col. 10, lines 53-67.
	Index searching limitation equates to When the indexer and search engine 60 identifies the unique identifiers for all of the encrypted documents stored on storage device 64, the corresponding encrypted documents are retrieved from storage device 64 and are forwarded to a decryptor 72 in client device 24 via telecommunications managers 56 and 48 via communications link 52, col. 10, lines 17-28.
encrypted uploaded files limitation equates to a first encryptor to encrypt identified terms of interest to obtain cipher text versions of the terms of interest; a second encryptor to encrypt the received document to obtain a ciphertext version of the received document, Chen, col. 2, line 49 to col. 3, line 13.
The query limitation equates to FROM="Paul" AND SUBJECT="Budget" AND SENT="Jul. 1, 2003 TO Sep. 30, 2003", Chen, col. 9, line 61 to col. 10, line 16.
	The modified query limitation equates to after processing by encryptor 40 the query would be: FROM="qpfn" AND SUBJECT="leoris"AND SENT="Jul. 1, 2003 TO Sep. 30, 2003", Chen, col. 9, line 61 to col. 10, line 16.
	The query limitation further equates to FROM="P*" AND SUBJECT="Budget" AND SENT="Jul. 1, 2003 TO Sep. 30, 2003", Chen, col. 10, lines 34-67.
	The modified query limitation equates to FROM="qpfn" OR FROM="wqfesw" OR FROM="mmotz") AND SUBJECT="Budget" AND SENT="Jul. 1, 2003 TO Sep. 30, 2003" (i.e. expands the search query ... (FROM="qpfn" OR FROM="wqfesw" OR FROM="mmotz") AND SUBJECT="Budget" AND SENT="Jul. 1, 2003 TO Sep. 30, 2003"; which expanded query is then forwarded to indexer and search engine 60 in server portion 28, as previously described, Chen, col. 10, lines 34-67).
Modified query limitation equates to construct appropriate search query, col. 9, lines 46-60. For example, the user query of Chen is “An example query, wherein the client is searching for emails from "Paul" where the subject contained the word "budget" and where the message was sent in the third quarter of 2003, could be: FROM="Paul" AND SUBJECT="Budget" AND SENT="Jul. 1, 2003 TO Sep. 30, 2003", col. 9, line 61 to col 10, line 3.
An appropriate query of Chen is created (based on user query) as “after processing by encryptor 40 the query would be: FROM="qpfn" AND SUBJECT="leoris"AND SENT="Jul. 1, 2003 TO Sep. 30, 2003", col. 10, lines 4-16.
	Therefore, the modified query limitation equates to an appropriate query is created, col. 10, lines 4-16.
	The modified query limitation further equates to expands the search query, col. 10, lines 44-52.
Index searching limitation equates to the expanded query is then forwarded to indexer and search engine 60 in server portion 28, as previously described, col. 10, lines 53-67.
	Index searching limitation equates to When the indexer and search engine 60 identifies the unique identifiers for all of the encrypted documents stored on storage device 64, the corresponding encrypted documents are retrieved from storage device 64 and are forwarded to a decryptor 72 in client device 24 via telecommunications managers 56 and 48 via communications link 52, col. 10, lines 17-28.
produce a set of results and ranks set of results limitation equates to searching and sorting of stored messages, Chen, col. 8, line 59 to col. 9, line 7. 
Pursuant with the claim invention which provides a searching mechanism with a plaintext search query and relevancy-ranked results, the query of Chen similarly includes “date” for searching (i.e. parser 36 is also operable to utilize metadata definitions provided to it, either previously or with the electronic document, to identify and construct enhanced search data. For example, in the case of email documents, the defined metadata can include appropriately defined metadata categories such as a "TO" field, a "FROM" field, a "CC" and/or "BCC" field, a "SUBJECT" field, a "SENT DATE" field, a "RECEIVED DATE" field, and a main body field. With such metadata, in addition to identifying appropriate search terms, parser 36 can also relate identified terms to the metadata fields, for example relating the identified term "Budget" (amongst others) to the SUBJECT metadata field for an email discussing a financial budget when the email had a subject line of "1st Quarter Budget", col. 5, lines 7-20), the sorting step of Chen is ranking the search results based on most similarity or relevance date and time to provide for easier/faster searching (col. 8, line 59 to col. 9, line 7).
Furthermore, it is brought to applicant’s attention that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., weight) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is noted that the term “rank” was merely mentioned in the claim with no specific function, claim 1 as drafted, is broad enough to be met by the cited art. Applicant should amend the claim to better reflect the intended scope of the claim invention.
b) Berkan teaches:
	Index searching said modified search query over said encrypted uploaded files limitation equates to The system receives text as an input. The text is processed using ... a word index, text meaning representations, word development, i.e., ontology, and the like. The text is related to other terms using the resources to include other terms and phrases. These expanded terms are used for a more thorough search of available data, Berkan, [0018]; ontological semantics in analyzing the meaning of queries as well as the text of the searched web pages, documents or the like, Berkan, [0015].
	receiving said modified query limitation These expanded terms are used for a more thorough search of available data, Berkan, [0018].
	Index searching limitation a word index (i.e. The text is processed using one or more of various resources including a language specific dictionary, fact databases, inference rules, a word index, Berkan, [0018]).
	Encrypted uploaded files limitation equates to each database or system includes any of various suitable security features, such as firewalls, access codes, encryption, de-encryption, Berkan, [0414]).
To produce a set of results and ranks set of results limitation equates to The overall score of each paragraph decides the order of display of the paragraphs, from top to bottom (i.e. The best sentence in every paragraph is preferably highlighted, underlined, italicized, or bolded for visual effect of distinction when the results displayed on the screen. In a preferred embodiment, the relevant portion is highlighted in yellow. The overall score of each paragraph decides the order of display of the paragraphs, from top to bottom, Berkan, [0034]).
Chen implicitly teaches the term “semantic” (performing semantic expansion to create a modified query) as expands the search query, using the dictionary list of terms maintained by dictionary tool 38, col. 10, lines 44-52. For example, Chen teaches (col. 10, lines 44-67) that the search term “P” is expanded as Paul, Pierre, and Peter, which implicitly teaches “performing semantic expansion to create a modified query” the term “P” is expanded to create the new query term “Paul”, “Pierre”, and “Peter”, col. 10, lines 44-67.
To make clear of the term “semantic”, Berkan specifically teaches “performing semantic expansion to create a modify query” as expanding the data using ontological semantics ... receiving a query; parsing and expanding the query, Claim 1.
	It should be noted that the step of expanding the query of Chen is based on the user query, then, the expanded query is forwarded to encryptor 40 which encrypts each of the search term (See col. 10, lines 4-16).
	Berkan, in complement, teaches the step of expanding the query using semantic expansion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of expanding the query using semantic expansion of Berkan to expand the query of Chen, then have the expanded query forwarded to encryptor 40 of Chen to encrypts each search.
In regards to applicant’s argument with respect to Berkan provides for searching using ontology semantics, it does so without secure encryption, the examiner respectfully traverses as Berkan teaches secure encryption limitation as for security reasons ... each database or system includes any of various suitable security features, such as firewalls, access codes, encryption, de-encryption, Berkan, [0414]).

B. Claim 8
A) Dawoud does not disclose ranking.
	a) Dawoud teaches:
“ranking” limitation equates to, the documents [id2], [id3] are ranked based on the word frequency for each keyword, Dawoud, Fig. 5 and [0042] (i.e. The counter value 1, 2, and so on is shown explicitly in the encrypted keyword labels in FIG. 5 for illustrative purpose only. In actual implementation, the counter value of the encrypted keyword labels are encoded within the encrypted keyword label so that the counter value information is hidden and the search index does not reveal the word frequency for each keyword, [0042]).
	b) Berkan provides for searching using ontology semantics, with secure encryption (... each database or system includes any of various suitable security features, such as firewalls, access codes, encryption, de-encryption, Berkan, [0414]) teaches:
	“ranking” limitation equates to The overall score of each paragraph decides the order of display of the paragraphs, from top to bottom, Berkan, [0034].

C. Claim 14
As discussed in the office action, although Kaushik does not seem to specifically teach “inserting semantic data into said plaintext query, and weighting said plaintext query to create a query set”, Berkan teaches this limitation as “expanding the data using ontological semantics ... receiving a query; parsing and expanding the query and comparing the parsed user query with the anticipated queries; and providing the matching data and the expanded data based in part on matching anticipated queries, Claim 1; The elastic score is calculated by adding the weights for each of the question words found in the sentence and dividing by the sum of all the question word weights, [0110]).
	plaintext query limitation equates to a query, Claim 1; or the question words, Berkan, [0110].
	inserting semantic data into said plaintext query limitation equates to expanding the query, Berkan, Claim 1.
	weighting said plaintext query to create a query set limitation the weights for each of the question words, Berkan, [0110].
               Accordingly, the claimed invention as represented in the claims does not represent a patentable over the art of record. The fact that claims 1, 8, 14 as drafted, are broad enough to be met by the prior art. Applicant should amend the claim to better reflect the intended scope of the claim.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MIRANDA LE/Primary Examiner, Art Unit 2153